DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner truly regrets the untimely reopening of prosecution due to further searching which resulted in prior art reading on the present claims.
Applicant’s amendment and accompanying remarks filed June 24, 2021 are acknowledged.
Applicant acknowledges cancelled claims 2 and 16-17.
The rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Reid, GB2492644 is withdrawn due to Applicant’s arguments.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Witthoeft et al., DE10-2013-009932.



	Regarding claim 3, paragraph 0010 discloses that matrix fibers are thermoplastic long fibers or continuous fibers selected from the group consisting of polyetheretherketone (PEEK) fibers, polyamide fibers, polyethylene fibers and polypropylene fibers.

	Regarding claim 4, paragraph 0017 discloses that the reinforcing fibers can include carbon fibers.

	Regarding claim 5, Paragraph 0008 discloses that a hybrid yarn includes reinforcing fibers and matrix fibers.  



Response to Arguments
8.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786